Citation Nr: 1116868	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed with an adjustment disorder with anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

As a final introductory matter, the Board notes that the Veteran has asserted on multiple occasions that he is unable to work due to his psychiatric disorder.  In a July 2004 statement, the Veteran reported that he was unable to hold employment since the beating.  However, no further development was made in the claims file.  In light of the action taken below to remand the Veteran's claim for service connection for an acquired psychiatric disorder, the Board interprets the Veteran's assertions as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran filed a claim of service connection for PTSD in July 2004.  The Veteran contends that his psychiatric disorder began during his military service.  Specifically, the Veteran stated he developed a mental disorder due to a physical assault by other service-members in his barracks.    

The Veteran's entrance examination report does not note any psychiatric disabilities.  A January 1966 service treatment record indicated that the Veteran ingested a large amount of pills.  The Veteran was then admitted to the Naval Hospital in San Diego, California.  Upon entrance, the Veteran was diagnosed with depressive reaction.  After a psychological examination was performed, the Veteran's diagnosis was revised to passive aggressive reaction, manifested by poorly controlled hostility, passive obstructionism, evasiveness, and utilizing illness in an attempt to manipulate the environment.  The examiner advised that the Veteran return to duty because there was no need for psychiatric hospitalization or treatment.  

In a July 2004 statement in support of claim, the Veteran reported an in-service incident of assault.  He stated that in approximately November 1965, he was sleeping after working until midnight at the supply pool when two fellow service men (M. from St. Louis, Missouri, and S.R. from California) picked his mattress up from his bunk and rolled him to the floor.  The Veteran stated that they proceeded to kick, beat, stomp, punch, and hit him, and that he received a ruptured ear drum and a broken nose from the incident.  The next morning, the Veteran took revenge against M, who in turn reported him to the Supply Commander.  Moreover, the Veteran reported that he was then transferred to a different unit at the AMD.  Lastly, he indicated that he was stationed at the North Island Naval Air Station in San Diego, California when the incident occurred.  

The Veteran's VA outpatient medical records document treatment for PTSD.  Additionally, the Veteran cited an in-service incident of assault during his treatment.  In an April 2006 psychological consult report, the Veteran reported that after the in-service assault, he was unable to sleep.  Additionally, he stated that he went to the sick bed and was given sleeping pills.  Furthermore, he reported that he took multiple pills because he was unable to sleep, and it was labeled an overdose.  Moreover, he reported that he had no intention to harm or kill himself.  The Veteran currently reported such symptoms as nightmares, flashbacks, and difficulty sleeping.  Furthermore, the Veteran was prescribed medication to help with his sleeping problems.  

The Veteran was afforded a VA examination in December 2006.  After a thorough examination, the examiner diagnosed the Veteran with PTSD.  The examiner concluded that the Veteran's stressor - the assault - in November 1965 while on active duty, if confirmed to the satisfaction of the RO, met the "A" criteria for PTSD.  Additionally, the examiner stated that the psychological testing also supported this conclusion.  Furthermore, the examiner concluded that the Veteran had sufficient PTSD symptoms to complete the diagnoses for PTSD if the stressor was confirmed to the satisfaction of the RO. 

However, the Board notes that, to date, verification of the Veteran's reported stressors, to include by the Joint Services Records Research Center (JSRRC), has not been undertaken.  In this regard, the Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In this case, the Veteran has provided the location of his reported stressor, as well as his unit of assignment at those times.  Additionally, he has also indicated that his stressor occurred in November 1965.  Moreover, the Board finds that the stressor described by the Veteran could be verifiable insofar as it may be a documented event.  In this regard, the Board notes that the Veteran reported that he took revenge on the men who attacked him, who in turn reported him to the Supply Commander.  Additionally, the Veteran stated that this report to his Commander caused him to be transferred to a different unit, the AMD.  These reports may have been documented in his service personnel and/or treatment records.  Regardless of whether these incidents are verifiable, on remand, efforts should be made to corroborate the Veteran's reports of in-service personal assault, including requesting the Veteran to provide further information regarding the incident.  

Further, in regard to the Veteran's reported in-service assault, the Board acknowledges that the Veteran did not indicate that he reported this incident to anyone at the time it occurred, and as such, this incident is most likely not documented.  However, the Board points out that, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

On remand, the Veteran will be afforded another opportunity to provide further evidence regarding his in-service assault, including the approximate date of the assault and further information regarding any in-service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that he may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  Once the Veteran has been afforded this opportunity, efforts to corroborate his reported in-service stressors should be undertaken by JSRCC.  

Additionally, while the Board notes that the RO has previously requested the Veteran's service personnel and treatment records, it appears that the records may be incomplete.  The Veteran stated that he was reported to his Supply Commander after he retaliated against the men who attacked him.  Additionally, the Veteran reported that he was transferred after this incident.  Furthermore, he reported that he went to sick bed after his attack, and was given sleeping pills.  However, such reports are not located in the file.  Accordingly, further efforts to obtain a complete copy of the Veteran's service personnel and treatment records should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2) (2010).

Lastly, a review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits.  In August 2004, the Veteran indicated that he was receiving SSA benefits, but did not state what the benefits were for.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, the records regarding this grant of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2) Make arrangements to obtain the Veteran's complete service personnel and treatment records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  The Board is particularly interested in any treatment the Veteran received during service, including records of a broken nose and/or ruptured ear drum.  The Board is also interested any reports made by the Veteran's Supply Commander regarding any in-service incidents, to include an assault or report of transfer.  If these records are not available, a negative reply must be provided.

3) Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.

Also, notify the Veteran that he may submit alternative forms of evidence, that is, evidence other than service records, including evidence of behavioral changes following the alleged in-service assault (i.e., alcohol abuse, over/under-eating, episodes of depression, panic attacks, and/or anxiety) to corroborate his account of an in-service assault, and suggest potential sources for such evidence (i.e., lay statements from anyone that he may have discussed his in-service stressors with either during or after service, including family members, friends, and fellow service-members).

4) Once the foregoing development has been completed, regardless of whether the Veteran submits a more specific statement, the RO via the AMC should request that an appropriate agency, to include JSRRC, provide any available information that might corroborate the Veteran's alleged in-service stressor from his time served at the North Island Naval Air Station in San Diego, California, from July 1965 to March 1966.

These agencies should be provided with copies of the Veteran's personnel records obtained showing service dates, duties, and units of assignment, as well as copies of his August 2004 statement in support of claim, December 2006 and May 2008 VA examination reports, VA treatment records, including the April 2006 Mental Health Clinic intake interview report, and any additional relevant evidence associated with the claims folder as a result of this remand.

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






